ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
2.	This action is in response to after-final papers filed 15 July 2022 in which the specification and claims 18-19 and 31 were amended, claim 20 was canceled, and no new claims were added.  
	It is noted that while claim 32 is marked and “currently amended,” the claim contains no amendments.  However, in the interest of compact prosecution, all of the amendments are entered.  
All  previous objections and all previous rejections are withdrawn in view of the amendments.  
Claims 18-19 and 21-35 are under prosecution.
EXAMINER'S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
4.	Authorization for this examiner’s amendment was given in an interview with Robert M. Joynes  on 22 July 2022.


5.	The application has been amended as follows: 

IN THE CLAIMS 
	IN CLAIM 31
A.	Following the phrase “The method of claim” at the beginning of the claim, the number “20” is deleted and replaced with the number ---18---.

B.	Following the phrase “further comprises causing” in lines 1-2 of the claim, the word “the” is deleted. 

C.	Following the phrase “average volume in the range” in line 3 of the claim, the word  ---of--- is inserted.

	D.	Following the phrase “more cell types inside the” in line 4 if the claim, the word “droplets” is deleted and replaced with the word ---microdroplet---.

	IN CLAIM 32
A.	Following the phrase “The method of claim” at the beginning of the claim, the number “20” is deleted and replaced with the number ---18---.

B.	Following the phrase “average volume in the range” in lines 3-4 of the claim, the word  ---of--- is inserted.

Reasons for Allowance
6.	The following is an examiner’s statement of reasons for allowance: 
	The claimed combination of microdroplet and secondary droplet sizes, water activities, and carrier fluid ratio is free and clear of the previously cited prior art.

7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.	Claims 18-19 and 21-35 are allowed in view of the entered after-final amendments and the examiner’s amendments presented above.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert T. Crow whose telephone number is (571)272-1113. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave T. Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert T. Crow
Primary Examiner
Art Unit 1634



/Robert T. Crow/Primary Examiner, Art Unit 1634